DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  A suggested title is “Tabletop fan generated Bio-safety air curtain apparatus and method”
It is respectfully noted that paragraph [0016] discloses “To overcome the problems of the prior art”, but an IDS was not submitted, nor was prior art provided in cited in the specification.
Specification paragraph [0035] is objected to, due to a typographical error in the last sentence.  Please amend the sentence such that it reads, “Thus, it is apparent, from the above parameters that the desired nozzle gap is in a range of 11 to 14 millimeters, when operating at an air-flow-rate m/s1.
Additionally, as a volumetric flow rate range2 of 0.02 to 0.05 m3/s  has been claimed, please include this disclosure in the specification.
Appropriate correction is required.

Claim Objections
In re Claim 1, please amend the first line to correct a minor typographical error such that the claim recites, “a tabletop laminar flow air curtain [[of]] for the protection of individuals from a respired aerosol”.
In re Claim 1, please amend the claim preamble to read, “A tabletop fan generated laminar flow air curtain apparatus for the protection of individuals from a respired aerosol, comprising…”
In re Claims 1 and 7, insufficient antecedent basis has been provided for the limitation “said top wall of said filter box”.  For purposes of examination, the limitation has been understood as if to read “said top wall of said [[filter box]] cabinet”.
In re Claims 1 and 7, please amend lines 9 and 10, respectively, to correct a minor typographical error such that the lines recite, “volume of said ambient air, in a specific direction, as [[an]] a blower discharge air into a lower portion…”
In re Claim 7, please amend the claim preamble to read, “A method for using [[of]] a fan generated laminar flow air curtain apparatus, as a  bio-safety separation barrier…”
In re Claim 7, please amend lines 4, 7, and 8, to eliminate the capitalization so that they recite, “providing 
In re Claim 15, insufficient antecedence has been provided for the limitation “the media filter”, and a typographical error occurs between “filter” and “3-6m/s.  For purposes of examination, the limitation has been understood as if to recite, “[[the]] a media filter of 3-6 m/s”.  
Appropriate correction is required.

Claim Rejections - 35 USC §112(a)
The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 15 is rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
In re Claim 15, a written description for the method step of “wherein the centrifugal fan generates a suction velocity inlet boundary condition measured at an outer surface of [[the]] a media filter of 3-6 m/s and a discharge velocity condition measured at the nozzle in the range of 3-6 m/s”  has not been provided.
It is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  However, that does not mean that all originally-filed claims have adequate written support.  The specification must still be examined to assess whether an originally-filed claim has adequate support in the written disclosure and/or the drawings.(MPEP2163.I.A.) .  
An assessment of the specification found relevant disclosure for:
"In operation, the Centrifugal fan assembly 32 further generates a vacuum condition, in relation to the side walls 21, of the cabinet 14. This vacuum condition draws the aerosolized vapor 11 into the fan housing intakes 15."  [0031]
"In operation, the aerosolized vapor 11, redirected as a result of the negative pressure condition, enters the grill 12 through the series of air intake openings 13, passes through the media pre-filter 27, and travels, tangentially, along, and adjacent to, the cabinet side walls 21, into filter box intake opening 15, and into the fan assembly 32 for discharge, by passing through the exhaust duct 36, into the lower portion of the HEPA filter box 20.  In operation, the media pre-filters 27 are more desirably configured to generate a kinematic resistance being le-06, and an inertial resistance of 6525 Pa." [0036]
It is respectfully noted that air velocity (rate, speed), and a boundary (barrier) generated by an air curtain are discussed in the Background of the Invention, but an adequate description of the method of providing “a suction velocity inlet boundary condition measured at an outer surface of [[the]] a media filter” was not provided.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 are rejected under 35 U.S.C. §103 as being unpatentable over Ueda et al (JPH 0910528, second embodiment), in view of Fujishiro et al (US 2012/0322356).
In re Claims 1 – 3, Ueda et al discloses a tabletop air curtain (figs 4, 6: (A1) [[of]] for the protection of individuals from a respired aerosol (“S”), comprising: 
(a) a rectangular cabinet (16), of a ducted construction, having top, bottom, side and end-cap walls (as seen in fig 4), wherein said ducted construction is partitioned into a fan housing (annotated below) in fluid communication with a filter box (annotated, below); 
(b) at least one ambient air intake opening (17) in said fan housing; 
(c) a centrifugal fan assembly [0009] (“a blower fan and a drive motor for the blower fan”, annotated, below), mounted in said fan housing, including a ducted housing (downstream of (19)) being in fluid communication with said air intake (17), and adapted to redirect an aerosolized volume of said ambient air, in a specific direction, as [[an]] blower discharge air through a lower portion of said filter box; 

    PNG
    media_image1.png
    600
    1335
    media_image1.png
    Greyscale

(d) a horizontal filter mounted below said lower portion of said filter box so that said blower discharge air is a filtered blower discharge air, by passing upwardly through said filter, in said filter box; and 
(e) an elongated nozzle (18) in said top wall of said rectangular cabinet 
As a barrier from carcinogenic cigarette smoke is maintained between non-smokers and smokers, it has been understood that the barrier is a biosafety barrier. 
Regarding the limitation “a tabletop laminar flow air curtain”, Ueda et al discloses “while providing an intake unit equipped with an air purifying filter, a box standing from the floor or the like is arranged” [0005].  Accordingly, it has been understood that the device may be placed on a tabletop.
While Ueda et al discloses “the exhaust flow A1 exhausted from the air discharge unit 19 through each exhaust port 18 reaches a long distance without reducing the flow velocity so much” [0007], Ueda et al is silent as to whether the air flow is laminar air flow.
While Ueda et al discloses “a horizontal filter (20)”, Ueda et al is silent as to whether the filter is a HEPA filter, and accordingly Ueda et al lacks  a horizontal HEPA filter mounted above said lower portion of said filter box so that said blower discharge air is a filtered blower discharge air, by passing upwardly through said HEPA filter, in said filter box. 
Also, in the second embodiment, Ueda et al teaches an air cleaner (figs 4, 6: (8)) for the protection of individuals from a respired aerosol (“S”), comprising:
a rectangular cabinet (9), of a ducted construction, having top, bottom, side and end-cap walls (as seen in figs 4, 6), wherein said ducted construction comprises a fan housing (apparent) in fluid communication with a filter box (annotated, below); 
at least one grill (13) attached to an outside wall of at least one of said side walls;
at least one ambient air intake opening (10) and a media (suction) filter (11);
a fan assembly ((12), motor (22)) [0013] mounted in a fan housing, including a ducted housing being in fluid communication with said air intake (10), and adapted to redirect an aerosolized volume of said ambient air, in a specific direction, as [[an]] blower discharge air into a lower portion of said upper filter box; 

    PNG
    media_image2.png
    278
    556
    media_image2.png
    Greyscale

a horizontal discharge filter (11) mounted above a lower portion of a discharge filter box so that said blower discharge air is a filtered blower discharge air, by passing upwardly through said filter, in said discharge filter box, and
an outlet (15) in a top wall of the rectangular cabinet, having a gap adapted to pass filtered blower discharge air.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the air curtain generator of Ueda et al, as taught by the air purifier of Ueda et al, in order for the air curtain generator to comprise a discharge filter, such that the air curtain generator comprises:
a blower discharge air into a lower portion of a filter box; and 
a horizontal filter mounted above said lower portion of said filter box so that said blower discharge air is a filtered blower discharge air, by passing upwardly through said filter, in said filter box, 
for the benefit of assuring that any particulates from the fan motor are not discharged into the room, thereby improving indoor air quality.
Fujishiro et al teaches a tabletop [0062] laminar flow clean zone forming apparatus [0046] (fig 4B), comprising
a rectangular housing (13),
at least one ambient air intake opening (5), intake grille [0062], and a media (suction) filter (9),
a fan assembly (8b) mounted in a fan housing, in fluid communication with said air intake (5), and adapted to redirect an aerosolized volume of said ambient air, in a specific direction, as blower discharge air into a portion of a discharge filter box; 
a discharge HEPA filter (7) [0062] mounted so that said blower discharge air is a filtered blower discharge air, by passing through said HEPA filter; and 
an outlet in a wall of said cabinet having a discharge grille (12) being adapted to uniformly pass said filtered blower discharge air as a laminar flow of air.  
Regarding the disclosure of a tabletop apparatus, Fujishiro et al teaches that -  while the apparatus has casters (19) on legs (20) to easy portability -  “In addition, it is possible to remove the pillars (legs 20) in FIG. 4B and use the apparatus by placing the apparatus on a work desk”. [0062]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Fujishiro et al, such that the filtered blower discharge air supplied to the occupied space with laminar flow characteristics, as laminar flow is said to be airflow in a state such that the magnitude of the speed of the flow is effectively constant at the place of arrival at that cross-section, and preferably the dispersion of the speed distribution in a state with no obstructions, improving dust obstruction prevention.

Claim 4 is rejected under 35 U.S.C. §103 as being unpatentable over Ueda et al (JPH 0910528, second embodiment), in view of Fujishiro et al (US 2012/0322356), in view of Pollard et al (GB 2468504).
In re Claim 4, the proposed system has been discussed, wherein Ueda et al discloses the grill (13) is upstream of a media (suction) filter (11), but is silent as to whether the grill (13) is a removable filter housing, such that the media filter (11) is positioned in a removable filter housing.  

    PNG
    media_image2.png
    278
    556
    media_image2.png
    Greyscale

However, such a technique is well known in the mechanical ventilation arts; provided as evidence is Pollard et al. 
Pollard et al teaches an air sterilization unit (figs 1 – 4: (1)), comprising
a rectangular cabinet (1) of a ducted construction, wherein said ducted construction comprises a fan housing (outside of duct (7)); 
at least one ambient air intake opening (fig 1:(4)) in said fan housing, the ambient intake opening comprises a grille (4) (pg 7/15, bottom), hingedly attached to an outside wall of the cabinet (fig 1); 

    PNG
    media_image3.png
    419
    502
    media_image3.png
    Greyscale

a fan assembly (9) mounted in said fan housing, in fluid communication with said air intake (4), and at least one discharge air outlet (15); wherein
the grill (4) is a removable filter housing (pg 8/15), and further comprising a media filter (5) positioned in said removable filter housing.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Pollard et al, such that the grill is a removable filter housing, the media filter positioned in said removable filter housing, for the benefit of simplifying maintenance of the device and saving time while replacing the media (suction) filter.

Claim 6 is rejected under 35 U.S.C. §103 as being unpatentable over Ueda et al (JPH 0910528, second embodiment), in view of Fujishiro et al (US 2012/0322356), and further in view of Kristensson et al (US 2012/0240930).
In re Claim 6, the proposed system has been discussed, but is silent as to wherein the tabletop laminar flow air curtain has a Volumetric Flow Rate in the range of 0.02 to 0.05 m3/s (72 to 180m3/hr).
Kristensson et al teaches an air curtain (fig 3) for the protection of individuals from a respirated aerosol, comprising providing an air inlet (1), a filter media (2), and a centrifugal fan (3) within a housing (7)[0074], the fan generating a flow of filtered air through the device at a rate of less than 175 m3/h, such as less than 150 m3/h. [0083]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Kristensson et al, such that the system provides a volumetric flow rate in the range of 0.02 to 0.05 m3/s (72 to 180m3/hr), for the benefit of  minimizing unwanted noise generation. [0077, 0081 – 0083] 

In re Claims 7 – 16, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02.
Claims 7 – 9 are rejected under 35 U.S.C. §103 as being unpatentable over Ueda et al (JPH 0910528, second embodiment), in view of Fujishiro et al (US 2012/0322356), in view of Takayanagi (WO 2020003867) .
In re Claims 7 – 9, Ueda et al discloses a method for using a tabletop air curtain (figs 4, 6: (A1)) as a bio-safety separation barrier, for the protection of individuals being seated oppositely from one another (e.g. figs 7, 8), from a large droplet respired aerosol transmission (“S”), comprising the steps of: 
(a) providing a rectangular cabinet (16), of a ducted construction, having top, bottom, side and end-cap walls (as seen in fig 4), wherein said ducted construction is partitioned into a fan housing (annotated below) in fluid communication with a filter box (annotated, below); 
(b) providing at least one ambient air intake opening (17) in said fan housing; 
(c) providing a centrifugal fan assembly [0009] (“a blower fan and a drive motor for the blower fan”, annotated, below), mounted in said fan housing, including a ducted housing (downstream of (19)) being in fluid communication with said air intake (17), and adapted to redirect an aerosolized volume of said ambient air, in a specific direction, as [[an]] blower discharge air through a lower portion of said filter box; 
(d) providing a horizontal filter mounted below said lower portion of said filter box so that said blower discharge air is a filtered blower discharge air, by passing upwardly through said filter, in said filter box; 
(e) providing an elongated nozzle (18) in said top wall of said rectangular cabinet 
As a barrier from carcinogenic cigarette smoke is maintained between non-smokers and smokers, it has been understood that the barrier is a biosafety barrier. 
 (f) positioning the bottom wall of the rectangular cabinet on a tabletop [0005] between the seated individuals to be protected; and 
(g) powering the fan assembly [0013] wherein the individuals to be protected are separated by the bio-safety separation barrier.  
Regarding the limitation “a tabletop laminar flow air curtain”, Ueda et al discloses “while providing an intake unit equipped with an air purifying filter, a box standing from the floor or the like is arranged” [0005, 00027].  Accordingly, it has been understood that the device may be placed on a tabletop.
While Ueda et al discloses “the exhaust flow A1 exhausted from the air discharge unit 19 through each exhaust port 18 reaches a long distance without reducing the flow velocity so much” [0007], Ueda et al is silent as to whether :
the air flow is laminar air flow, and
large droplet respired aerosol transmission may comprise a viral agent.
While Ueda et al discloses “a horizontal filter (20)”, Ueda et al is silent as to whether the filter is a HEPA filter, and accordingly Ueda et al lacks a horizontal HEPA filter mounted above said lower portion of said filter box so that said blower discharge air is a filtered blower discharge air, by passing upwardly through said HEPA filter, in said filter box. 
Also, in the second embodiment, Ueda et al teaches a method of using an air cleaner (figs 4, 6: (8)) for the protection of individuals from a respired aerosol (“S”), comprising:
a rectangular cabinet (9), of a ducted construction, having top, bottom, side and end-cap walls (as seen in figs 4, 6), wherein said ducted construction comprises a fan housing (apparent) in fluid communication with a filter box (annotated, below); 

    PNG
    media_image2.png
    278
    556
    media_image2.png
    Greyscale

at least one grill (13) attached to an outside wall of at least one of said side walls;
at least one ambient air intake opening (10) and a media (suction) filter (11);
a fan assembly ((12), motor (22)) [0013] mounted in a fan housing, including a ducted housing being in fluid communication with said air intake (10), and adapted to redirect an aerosolized volume of said ambient air, in a specific direction, as [[an]] blower discharge air into a lower portion of said upper filter box; 
a horizontal discharge filter (11) mounted above a lower portion of a discharge filter box so that said blower discharge air is a filtered blower discharge air, by passing upwardly through said filter, in said discharge filter box, and
an outlet (15) in a top wall of the rectangular cabinet, having a gap adapted to pass filtered blower discharge air.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using an air curtain generator of Ueda et al, as taught by the method of using an air purifier of Ueda et al, in order for the air curtain generator to comprise a discharge filter, such that the method of using the air curtain generator comprises:
a blower discharge air into a lower portion of a filter box; and 
a horizontal filter mounted above said lower portion of said filter box so that said blower discharge air is a filtered blower discharge air, by passing upwardly through said filter, in said filter box, 
for the benefit of assuring that any particulates from the fan motor are not discharged into the room, thereby improving indoor air quality.
Fujishiro et al teaches a method of using a tabletop [0062] laminar flow clean zone forming apparatus [0046] (fig 4B), comprising:
a rectangular housing (13),
at least one ambient air intake opening (5), intake grille [0062], and a media (suction) filter (9),
a fan assembly (8b) mounted in a fan housing, in fluid communication with said air intake (5), and adapted to redirect an aerosolized volume of said ambient air, in a specific direction, as blower discharge air into a portion of a discharge filter box; 
a discharge HEPA filter (7) [0062] mounted so that said blower discharge air is a filtered blower discharge air, by passing through said HEPA filter; and 
an outlet in a wall of said cabinet having a discharge grille (12) being adapted to uniformly pass said filtered blower discharge air as a laminar flow of air.  
Regarding the disclosure of a tabletop apparatus, Fujishiro et al teaches that -  while the apparatus has casters (19) on legs (20) to easy portability -  “In addition, it is possible to remove the pillars (legs 20) in FIG. 4B and use the apparatus by placing the apparatus on a work desk”. [0062]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed method, as taught by Fujishiro et al, such that the filtered blower discharge air supplied to the occupied space with laminar flow characteristics, as laminar flow is said to be airflow in a state such that the magnitude of the speed of the flow is effectively constant at the place of arrival at that cross-section, and preferably the dispersion of the speed distribution in a state with no obstructions, improving dust obstruction prevention.
As stated above, the method of using Ueda et al is silent as to whether the air curtain provides protection from a large droplet respired aerosol transmission of a viral agent.
Takayanagi teaches a method of suppressing droplet infection suppression (Abstract), comprising the steps of
providing an airstream generation unit (26) which is capable of generating an airstream (26a) for separating a space into a plurality of first regions (A1); 
providing a control unit (25) which, when coughing or sneezing is detected, causes the airstream generation unit to generate airstreams for isolating a first region from a second region, wherein “infection” refers to the invasion of microorganisms such as viruses and bacteria into a living body, and the owner of the living body is also described as an infected person,
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed method, as taught by Takayanagi, such that the method provides against a large droplet respired aerosol transmission of a viral agent, for the benefit of protecting against cigarette smoke and viruses.

Claim 10 is rejected under 35 U.S.C. §103 as being unpatentable over Ueda et al (JPH 0910528, second embodiment), in view of Fujishiro et al (US 2012/0322356), in view of Takayanagi (WO 2020003867), and further in view of Hourani et al (US 2021/01339184) .
In re Claim 10, the proposed method has been discussed, using the proposed tabletop laminar flow air curtain, as a bio-safety separation barrier, for the protection of individuals being seated oppositely from one another, from a large droplet respired aerosol transmission of a viral agent.  However, the proposed method is silent as to whether the viral agent is an RNA virus.  
Hourani et al teaches a method for using a mobile purification device (fig 7A) [0093, 0099-0102] for killing biological species (col 10, lns 12 – 30), comprising operating at least one fan (150) in a housing (60), providing at least one filter (120) [0069] and air treatment systems [0070 - 0076] to purify airflow that may contain biological species, such as an RNA virus [0099 – 0107].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed method, as taught by Hourani et al, such that airflow may be used to protect individuals from a viral agent such as an RNA virus, for the benefit of providing protection from more than just respirated aerosols such as cigarette smoke.

Claim 11 is rejected under 35 U.S.C. §103 as being unpatentable over Ueda et al (JPH 0910528, second embodiment), in view of Fujishiro et al (US 2012/0322356), in view of Takayanagi (WO 2020003867), and further in view of Pollard et al (GB 2468504).
In re Claim 11, the proposed method has been discussed, wherein Ueda et al discloses the grill (13) is upstream of a media (suction) filter (11), but is silent as to whether the grill (13) is a removable filter housing, such that the media filter (11) is positioned in a removable filter housing.  

    PNG
    media_image2.png
    278
    556
    media_image2.png
    Greyscale

However, such a method step is well known in the mechanical ventilation arts; provided as evidence is Pollard et al. 
Pollard et al teaches an air sterilization method (figs 1 – 4: (1)), comprising:
providing a rectangular cabinet (1) of a ducted construction, wherein said ducted construction comprises a fan housing (outside of duct (7)); 
providing at least one ambient air intake opening (fig 1:(4)) in said fan housing, the ambient intake opening comprises a grille (4) (pg 7/15, bottom), hingedly attached to an outside wall of the cabinet (fig 1); 
providing a fan assembly (9) mounted in said fan housing, in fluid communication with said air intake (4), and at least one discharge air outlet (15); wherein
the grill (4) is a removable filter housing (pg 8/15), and further comprising a media filter (5) positioned in said removable filter housing.  

    PNG
    media_image3.png
    419
    502
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed method as taught by Pollard et al, such that the grill is a removable filter housing, the media filter positioned in said removable filter housing, for the benefit of simplifying maintenance of the device and saving time while replacing the media (suction) filter.

Claims 13 and 14 are rejected under 35 U.S.C. §103 as being unpatentable over Ueda et al (JPH 0910528, second embodiment), in view of Fujishiro et al (US 2012/0322356), in view of Takayanagi (WO 2020003867), and further in view of Kristensson et al (US 2012/0240930).
In re Claims 13 and 14, the proposed method has been discussed, but is silent as to wherein the tabletop laminar flow air curtain has:
 a Volumetric Flow Rate in the range of 0.02 to 0.05 m3/s (72 to 180m3/hr), and
wherein the centrifugal fan generates a pressure in the range of 150-250 Pa.  
Kristensson et al teaches a method of providing an air curtain (fig 3) for the protection of individuals from a respirated aerosol, comprising providing an air inlet (1), a filter media (2), and a centrifugal fan (3) within a housing (7)[0074], the fan generating a flow of filtered air through the device at a rate of less than 175 m3/h, such as less than 150 m3/h. [0083]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed method as taught by Kristensson et al, such that the system provides a volumetric flow rate in the range of 0.02 to 0.05 m3/s (72 to 180m3/hr), for the benefit of  minimizing unwanted noise generation. [0077, 0081 – 0083] 
Kristensson et al teaches also teaches wherein the centrifugal fan (3) must be designed to:
generate air flow required by the device and create pressure sufficient to overcome the pressure drop generated by the device [0081]; wherein
a pressure drop of a suitable filter is generally lower than 50 Pa [0076 - 0077]; and 
minimal noise is generated during operations.[0081]
A person having ordinary skill in the art before the effective filing date of the claimed invention, upon reading Kristensen, would have recognized the desirability of a fan designed to overcome filter induced pressure drop while generating minimal noise.  Thus, a person having ordinary skill in the art before the effective filing date of the claimed invention would have a good reason to pursue the known options within his or her technical grasp, choosing from a finite number of identified, predictable solutions having a reasonable expectations of success.  In turn, because a fan operating in a pressure range that is greater than 50 Pa, but less than a value that generates noise, it would have been obvious to provide wherein the centrifugal fan generates a pressure in the range of 150-250 Pa.  .

Claim 16 is rejected under 35 U.S.C. §103 as being unpatentable over Ueda et al (JPH 0910528, second embodiment), in view of Fujishiro et al (US 2012/0322356), in view of Takayanagi (WO 2020003867), and further in view of Hugues et al (CN 107003031).
In re Claim 16, the proposed method has been discussed (see In re Claim 9, above), but the proposed method is silent as to the thickness of the HEPA filter.
Hugues et al teaches a method for providing a HEPA filter (fig 2: (8)), frame (6), and housing (1) in a clean room, wherein depending on the requirements of the room, the thickness of the filter provided is generally in the range of 150 mm to 50 mm.  However, the size of the filter is not limited to a specific range; as other filter sizes are possible.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed method as taught by Hugues et al, such that the HEPA filter is 65 mm thick, as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Please note that in the instant application, paragraph [0033], Applicant has not disclosed any criticality for the claimed limitation.

Allowable subject matter
Claims 5, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
An example of such pertinent prior art includes Mannekens (BE 20205320), who discloses a table (figs 1, 10, 12, 13: (100)) adapted to purify ambient air, the table (100) containing a worktop (110) containing an opening (115), and an air purifier (120), wherein an outlet (126) of the air purifier (120) connects with the worktop (110) or protrudes through the opening of the worktop (110) wherein the table is configured for reducing the chance of contamination between persons at the table and wherein the table is configured such that, during the operation of the air purifier, purified air flows through the opening (115) from a first side of the worktop (110) to a second side of the worktop (110), wherein the second side of the worktop is provided to be closer to the face of persons present than the first side and wherein the air purifier (120) is suitable for removing viruses and/or bacteria from the ambient air.

    PNG
    media_image4.png
    546
    1527
    media_image4.png
    Greyscale

An example of such pertinent prior art includes Nigel (GB 2597968), who discloses a tabletop laminar flow air curtain (figs 1, 4) for the protection of individuals from a respired aerosol, comprising: 

    PNG
    media_image5.png
    487
    940
    media_image5.png
    Greyscale

a rectangular cabinet (figs 1 – 12 (26)) of a ducted construction and an elongated nozzle in a top of the cabinet, an inlet (24) and an outlet (66),
“ducting (42) leading to an air extraction pump via one or more filters and UV treatment chambers to remove and/or eliminate infectious agents” ;wherein
“the air curtain positioned for allowing a desk worker to sit on either side of the air inlet 22 with the inlet between them in order to draw air in and inhibit the transmission of potentially infectious material from one worker to the other”.

An example of such pertinent prior art includes Téng yuán chóng et al (JP 66815534) who discloses a tabletop air curtain (fig 7 (101)) for the protection of individuals from a respired aerosol, comprising: 
 a rectangular cabinet (105), of a ducted construction, having top, bottom, side and end-cap walls (apparent), wherein said ducted construction is partitioned into a fan housing in fluid communication with a filter box: 
 at least one ambient air intake opening (102) in said fan housing, with a media filter (102, 108); 
a fan assembly (106), mounted in said fan housing, including a ducted housing (apparent) being in fluid communication with said air intake (102), and adapted to redirect volume of said ambient air, in a specific direction, as [[an]] blower discharge air a lower portion of said filter box; and
 an elongated nozzle (103) in said top wall of said filter box having a gap being adapted to uniformly pass said filtered blower discharge air as a vertical laminar flow curtain of air so that a biosafety barrier is maintained between the individuals to be protected.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please refer to Claims 5 and 12.
        2 Please refer to Claims 6 and 13